COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        In re Allstate County Mutual Insurance Company

Appellate case number:      01-14-00068-CV

Trial court case number:    12-DCV-198995

Trial court:                240th District Court of Fort Bend County

       On January 23, 2014, relator, Allstate County Mutual Insurance Company, filed a
petition for a writ of mandamus and motion for temporary stay of discovery, requesting
that the “Court temporarily stay all discovery in the underlying trial court proceedings
related to Plaintiffs’ bad faith and extra-contractual claims until this Court resolves
Allstate’s petition for writ of mandamus.” Relator’s motion for temporary stay is
granted. Accordingly, we ORDER that all discovery in the underlying trial court
proceedings related to the bad faith and extra-contractual claims asserted by the real
parties in interest, Raymond Briers, Jr. and Stacy Briers, is stayed. See TEX. R. APP. P.
52.10(b). This stay is effective until the case in this Court is finally decided or the Court
otherwise orders the stay lifted. Any party may file a motion for reconsideration of the
stay. See id. 52.10(c).
       Further, the Court requests that the real parties in interest respond to the petition
for writ of mandamus. It is ordered that the response of any interested party shall be due
within 14 days of the date of this order.
       It is so ORDERED.

Judge’s signature: /s/ Chief Justice Sherry Radack
                  Acting individually  Acting for the Court


Date: January 23, 2014